           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CENTENNIAL BANK,
Guardian of the Estate of Mary
Moore Stiny                                              PLAINTIFF

v.                        No. 3:17-cv-226-DPM

RENA WOOD                                             DEFENDANT

IN THE MATTER OF THE
GUARDIANSHIP OF MARY MOORE
STINY, an incapacitated person

                          No. 3:17-cv-227-DPM

                              ORDER
     1. Status report from Perkins and Wood, № 322, appreciated.
     2. The 2018 federal and state tax returns for the Exemption Trust
and Survivor’s Trust* have been filed. Good. Report on any filed
amendments due by 6 January 2020.
     3. The Court appreciates the good progress on notice to qualified
beneficiaries and interested parties. Report on service on the rest of
them due by 6 January 2020.



*The report says “Marital” rather than “Survivor’s,” № 322 at ¶ 4, but
the Court assumes this is a typographical error given the dormancy of
the marital sub-trust.
     4. The Court appreciates the monthly reports from Linder &
Associates. Further monthly reports due 6 January 2020. The Court
directs Linder & Associates, working through Wood and Perkins, to
deposit any funds in the Chase Bank operating account in excess of
$250,000 in Regions Bank account No. xxxx4646.
     5. Perkins’s request for attorney’s fees, № 322 at 3, is granted.
His fees and costs are reasonable. He and Wood may pay Perkins’s
firm $25,162.46 in attorney’s fees and costs from Regions Bank account
No. xxxx4646.
     6. Wood’s motion for attorney’s fees, № 323, is granted. Lilly’s
and Darvish’s fees and expenses are reasonable. The Court authorizes
Wood and Perkins to pay Lilly Law Firm $7,000 and the Darvish Firm
$24,206.25 from Regions Bank account No. xxxx4646.
     7. For the co-trustees’ information, the current amount in the
Court’s registry is still $262,409.86.
     8. The Court has reconsidered how best to manage this case and
the related one, Robins v. Wood, No. 3:17-cv-227-DPM (E.D. Ark. 2017).
The two cases have run their course. Judgment was entered in this case
on the Centennial Bank/Wood dispute many months ago. № 295. No
timely appeal was taken. The other case concerned guardianships of
Mrs. Stiny and her estate; her death, and the Court’s responding
Orders, resolved all those matters. No timely appeal was taken. To
conform the docket to the substance of the remaining issues, the Court


                                     -2-
therefore directs the Clerk to take five steps: file this Order in this case
and 3:17-cv-227; administratively close 3:17-cv-227; open a new case,
styled In re Elijah and Mary Stiny Trusts;         mark 3:17-cv-226 and
3:17-cv-227 as cases related to the new one; and associate the following
attorneys with the new case—Elan Darvish, Martin Emmett Lilly, and
G.S. Brant Perkins. Key orders from those two cases will be available
as landmarks as needed in the new case. All new entries must be filed
under the new case and docket number.
     So Ordered.


                                          _________________________
                                          D.P. Marshall Jr.
                                          United States District Judge

                                          2 December 2019




                                    -3-
